If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



COTEL, LLC, and COBERG                                            UNPUBLISHED
TELECOMMUNICATIONS LLC,                                           September 5, 2019

               Plaintiffs-Appellants,

v                                                                 No. 342565
                                                                  Oakland Circuit Court
COMCAST OF                                                        LC No. 2016-154500-CB
MICHIGAN/MISSISSIPPI/TENNESSEE, INC,

               Defendant-Appellee.


Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

SWARTZLE, J. (concurring in part, dissenting in part).

      I respectfully dissent from Section II.A. of the majority’s opinion. I concur with the
remainder of the majority’s opinion and in the judgment.



                                                           /s/ Brock A. Swartzle




                                               -1-